NO. 07-12-00151-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                     AUGUST 20, 2012


                              SAMUEL LUJAN, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2001-435,583; HONORABLE JIM BOB DARNELL, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       On December 15, 2006, appellant, Samuel Lujan, was convicted of the offense of

possession with intent to deliver a controlled substance, and sentenced to incarceration

in the Texas Department of Criminal Justice, Institutional Division, for a period of forty-

five years. On April 20, 2012, appellant filed his notice of appeal with the trial court. We

dismiss for want of jurisdiction.


       To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. TEX. R. APP. P. 26.2(a). Therefore, appellant’s notice of appeal
was due on January 15, 2007. Because appellant’s notice of appeal was filed more

than five years after it was due, this Court is without jurisdiction over this appeal.1 See

Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).           Because this Court is

without jurisdiction to address the merits of this appeal, we have no authority to take any

action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523.


       By letter dated July 5, 2012, this Court notified appellant that it appeared that his

notice of appeal was untimely filed and failed to invoke this Court’s jurisdiction, and

directed him to file a response with the Court by August 6, explaining how this Court has

jurisdiction over the appeal. To date, we have received no response from appellant.


       As such, we now dismiss the purported appeal for want of jurisdiction.2



                                                        Mackey K. Hancock
                                                             Justice

Do not publish.




       1
          We are aware that the trial court entered an “Order Granting Out of Time
Appeal” in this cause. However, because appellant was convicted of a felony, the
conviction had become final, and appellant is in custody pursuant to that conviction, the
trial court did not have authority to grant appellant an out-of-time appeal. See Parr v.
State, 206 S.W.3d 143, 145 (Tex.App.—Waco 2006, no pet.).


       2
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2007); Parr, 206
S.W.3d at 145.

                                             2